Per Curiam:
We do not think it was error to exclude the letter referred to in the first assignment. There was nothing upon its face to show its relevancy. Nor do we see any merit in the assignments relating to the exclusion of testimony. The declarations of the libellant, made in the absence of the respondent, were not evidence. They were not a part of the res gestee. The remaining assignments refer to the charge of the court., and are not sustained. The facts of the ease were submitted to the jury under an adequate charge.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.